             Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 1 of 33



 1 Richard W. Gonnello (admitted pro hac vice)
   Katherine M. Lenahan (admitted pro hac vice)
 2 Sherief Morsy (admitted pro hac vice)
   FARUQI & FARUQI, LLP
 3 685 Third Avenue, 26th Floor
   New York, NY 10017
 4 Telephone: 212-983-9330
   Facsimile: 212-983-9331
 5 Email: rgonnello@faruqilaw.com
          klenahan@faruqilaw.com
 6        smorsy@faruqilaw.com
 7 Benjamin Heikali SBN 307466
   FARUQI & FARUQI, LLP
 8 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 9 Telephone: 424-256-2884
   Facsimile: 424-256-2885
10 Email: bheikali@faruqilaw.com

11 Attorneys for Lead Plaintiff David Sterrett

12
                                    UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14
      DAVID STERRETT, Individually and on
15    Behalf of All Others Similarly Situated,

16                                                   Case No. 3:19-cv-06416-MMC
                     Plaintiff,
17           v.                                      AMENDED CLASS ACTION
                                                     COMPLAINT
18    SONIM TECHNOLOGIES, INC., ROBERT               DEMAND FOR JURY TRIAL
      PLASCHKE, JAMES WALKER, MAURICE
19
      HOCHSCHILD, ALAN HOWE, KENNY
20    YOUNG, SUSAN G. SWENSON, JOHN
      KNEUER, JEFFREY D. JOHNSON,
21    OPPENHEIMER & CO., INC., LAKE
22    STREET CAPITAL MARKETS, LLC, and
      NATIONAL SECURITIES CORPORATION,
23
                     Defendants.
24

25

26

27

28


                                                            AMENDED CLASS ACTION COMPLAINT
                                                                     Case No. 3:19-cv-06416-MMC
                Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 2 of 33



 1                                                      TABLE OF CONTENTS

 2 TABLE OF DEFINED TERMS AND ABBREVIATIONS ......................................................... ii

 3 TABLE OF PERSONS AND ENTITIES .................................................................................... iii

 4 CHRONOLOGY .......................................................................................................................... iv

 5 I.           NATURE OF THE ACTION .............................................................................................1
 6 II.          JURISDICTION AND VENUE .........................................................................................4
 7 III.         THE PARTIES ...................................................................................................................5
 8              A.        Plaintiff ...................................................................................................................5
 9              B.        Defendants ..............................................................................................................5
10                        1.         Sonim Technologies, Inc. ...........................................................................5
11                        2.         Individual Defendants ................................................................................5
12                        3.         Underwriter Defendants .............................................................................6
13 IV.          SUBSTANTIVE ALLEGATIONS ....................................................................................7
14              A.        Background Of Sonim And Its Mobile Phone Products ........................................7
15              B.        Sonim Customers Complain Of Connectivity Issues ...........................................11
16              C.        Sonim’s IPO .........................................................................................................12
17              D.        False And/Or Misleading Statements In The Registration Statement ..................13
18              E.        Sonim Reveals XP8 Chipset Defect And XP3/XP5s Software Failure ...............19
19 V.           CLASS ACTION ALLEGATIONS .................................................................................22
20 VI.          CLAIMS FOR RELIEF....................................................................................................24
21 VII.         PRAYER FOR RELIEF ...................................................................................................26
22 VIII.        JURY TRIAL DEMAND .................................................................................................27
23

24

25

26

27

28

                                                                            i
                                                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 3 of 33



1                     TABLE OF DEFINED TERMS AND ABBREVIATIONS

2

3                 Term                                      Definition
4
     CEO                          Chief Executive Officer
5
     Class                        Persons or entities who purchased or otherwise acquired
6                                 shares of Sonim common stock pursuant to and/or traceable
                                  to Sonim’s May 9, 2019 initial public offering and
7                                 Registration Statement, and who were damaged thereby,
                                  seeking remedies under Sections 11 and 15 of the Securities
8                                 Act of 1933, 15 U.S.C. §§ 77k and 77o, against Sonim, the
9                                 IPO’s underwriters, and certain of Sonim’s current and
                                  former officers and directors
10   CFO                          Chief Financial Officer
11   FirstNet                     Built with AT&T, the United States’ first and only
                                  communications platform dedicated to public safety, which
12                                was available to Sonim’s phones
13   IPO                          Sonim’s May 9, 2019 initial public offering

14   Prospectus                   Final prospectus filed with the SEC on May 13, 2019
     Registration Statement       Registration statement for Sonim’s IPO filed with the SEC
15                                on April 15, 2019, as amended on April 29, 2019 and May 9,
16                                2019, along with the Prospectus filed May 13, 2019
     Securities Act               Securities Act of 1933
17
     Snapdragon                   Qualcomm’s Snapdragon 630 OctaCore @ 2.2GHz 64 bit
18                                chipset, which was a central component of the XP8
19   XP3                          Sonim XP3 phone, launched April 2019
     XP3/XP5s Software Failure    Software defect where XP3 and XP5s phones were, inter
20
                                  alia, experiencing feedback issues when using accessories,
21                                which Sonim failed to test for
     XP5s                         Sonim XP5s phone, launched March 2018
22
     XP8                          Sonim XP8 phone, launched March 2018
23
     XP8 Chipset Defect           Network connectivity issues which arose as a result of
24                                Sonim choosing to be the first to launch with Qualcomm’s
                                  Snapdragon chipset in North America without adequate
25                                testing beforehand
26

27

28

                                            ii
                                                             AMENDED CLASS ACTION COMPLAINT
                                                                      Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 4 of 33



1                         TABLE OF PERSONS AND ENTITIES

2

3                  Name                                   Description
4
     AT&T                         Wireless carrier AT&T, Inc.—sold Sonim phones and
5                                 accessories
6    Company                      Defendant and issuer Sonim Technologies, Inc.
     Hochschild                   Defendant and Sonim director Maurice Hochschild
7
     Howe                         Defendant and Sonim director Alan Howe
8
     Johnson                      Defendant and Sonim director Jeffrey D. Johnson
9    Kneuer                       Defendant and director John Kneuer
10   Lake Street                  Defendant and IPO underwriter Lake Street Capital Markets,
                                  LLC
11
     NSC                          Defendant and IPO underwriter National Securities
12                                Corporation
13   Oppenheimer                  Defendant and IPO underwriter Oppenheimer & Co. Inc.
     Plaintiff                    Lead Plaintiff David Sterrett
14
     Plaschke                     Defendant and Sonim’s former CEO Robert Plaschke
15
     Qualcomm                     Non-party Qualcomm, Inc., supplier of Snapdragon chipset
16                                in XP8 phone

17   SEC                          United States Securities and Exchange Commission
     Sprint                       Wireless carrier Sprint Corporation—sold Sonim phones and
18                                accessories
19   Sonim                        Defendant and issuer Sonim Technologies, Inc.
20   Swenson                      Defendant and Sonim’s director Susan G. Swenson
     Verizon                      Wireless carrier Verizon Communications, Inc.—sold Sonim
21
                                  phones and accessories
22   Walker                       Defendant and Sonim’s former CFO James Walker
23   Young                        Defendant and Sonim director Kenny Young

24

25

26

27

28

                                            iii
                                                             AMENDED CLASS ACTION COMPLAINT
                                                                      Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 5 of 33



1                                       CHRONOLOGY

2

3
          Date                                         Event
4
     Aug. 1999       Sonim founded as a private company. ¶16.
5    Mar. 2018       Sonim launches the XP8 and XP5s phones. ¶¶35, 38.
6
                     The XP8 is equipped with the Snapdragon chipset, and is the first phone
7                    to launch in North America with that chipset, leading to the XP8 Chipset
                     Defect and resulting in numerous customer complaints regarding the XP8
8                    including about dropped calls. ¶¶37,41-42, 68.
9    Mar. 2018 &     XP8 users experience connectivity issues as a result of XP8 Chipset
     Onward          Defect. ¶¶37, 42.
10
                     XP5s experiences Software Failure resulting in noise feedback when
11                   connected to accessories. ¶¶40, 68.
12   Feb. 14, 2019   Sonim files a draft registration statement with the SEC. ¶43.

13   Apr. 2019       Sonim launches the XP3. ¶39.

14                   XP3 experiences Software Failure resulting in noise feedback when
                     connected to accessories. ¶¶40, 68.
15
     April 1, 2019   Sonim’s second quarter of 2019 begins. ¶67.
16
                     Sonim begins experiencing lost sales momentum due to XP8 Chipset
17                   Defect and XP3/XP5s Software Failure. ¶¶66-67.
18   Apr. 15, 2019   Sonim files a registration statement on Form S-1 with the SEC. ¶43.

19   Apr. 29, 2019   Sonim files Amendment No. 1 To Form S-1 with the SEC, registering
                     4,107,143 shares at a proposed maximum offering price of $15.00 per
20                   share. ¶43.

21   May 9, 2019     Sonim files its final amendment to the registration statement on Form S-
                     1/A with the SEC. ¶43.
22
                     SEC declares Sonim’s registration statement effective. ¶43.
23
                     IPO begins. ¶43.
24
     May 10, 2019    Sonim shares begin trading on the Nasdaq Global Market under the ticker
25                   symbol “SONM.” ¶44.
26   May 13, 2019    Sonim files the Final Prospectus from the IPO, which forms part of the
                     Registration Statement, and sells 3,571,429 shares of Sonim common
27                   stock to the investing public at $11 per share for net proceeds of
                     approximately $36.5 million, excluding $2.75 million in discounts and
28                   commissions paid to the Underwriter Defendants ¶45.

                                               iv
                                                                AMENDED CLASS ACTION COMPLAINT
                                                                         Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 6 of 33



1    May 22, 2019     Sonim sells an additional 505,714 registered Sonim shares and Plaschke
                      sells an additional 30,000 registered Sonim shares at $11.00 per share
2                     pursuant to the exercise of the underwriters’ option to purchase additional
                      shares in the IPO. ¶46.
3
     Sept. 10, 2019   Sonim issues a press release revealing that it “experienced technical
4                     challenges related to its XP8 smartphone and other general non-
                      systemic, accessory-related issues in its feature phones, which
5                     cumulatively resulted in lost sales momentum”; announcing update in
                      fiscal guidance for year ending December 31, 2019 stating that net
6                     revenues are expected to be flat or slightly below 2018’s net revenue of
7                     $135.7 million; and announcing CFO Walker’s resignation. ¶65.

8                     Sonim holds a conference call with investors where Plaschke details the
                      XP8 Chipset Defect and XP3/XP5s Software Failure. ¶¶66-68.
9
     Oct. 7, 2019     First lawsuit is filed against Sonim regarding the Registration Statement
10                    and IPO. ¶¶10, 72.

11                    Sonim shares close at $3.15 per share, well below the $11 IPO price.
                      ¶¶10, 72.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 v
                                                                  AMENDED CLASS ACTION COMPLAINT
                                                                           Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 7 of 33



 1          The allegations in this Amended Securities Class Action Complaint (“Complaint”) are

 2 based on the personal knowledge of Lead Plaintiff David Sterrett (“Plaintiff”), as to Plaintiff’s

 3 own acts, and are based upon information and belief as to all other matters alleged herein.

 4 Plaintiff’s information and belief is based upon the substantial investigation by Plaintiff’s

 5 counsel into the facts and circumstances alleged herein, including the following: (i) a review

 6 and analysis of those public filings referenced herein that Sonim Technologies, Inc. (“Sonim”

 7 or the “Company”) made with the United States Securities and Exchange Commission

 8 (“SEC”); (ii) a review and analysis of those press releases, analyst reports, public statements,

 9 news articles, and other publications referenced herein that were disseminated by or concern

10 Sonim and/or the other defendants named herein; (iii) a review and analysis of those Company

11 conference calls, press conferences, and related statements and materials referenced herein; and

12 (iv) review and analysis of those other documents referenced herein. The mere reference to

13 documents herein does not automatically incorporate them by reference or otherwise render

14 Plaintiff’s claims based on these documents. Many additional facts supporting the allegations

15 are known only to the Defendants and/or are within their exclusive custody or control. Plaintiff

16 believes that additional evidentiary support for the allegations will emerge after a reasonable

17 opportunity to conduct discovery.

18   I.     NATURE OF THE ACTION

19          1.     Plaintiff brings this federal securities class action on behalf of a class (the

20 “Class”) consisting of persons or entities who purchased or otherwise acquired shares of Sonim

21 common stock pursuant to and/or traceable to Sonim’s May 9, 2019 initial public offering

22 (“IPO”) and Registration Statement (defined herein), and were damaged thereby, seeking

23 remedies under Sections 11 and 15 of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.

24 §§ 77k and 77o, against Sonim, the IPO’s underwriters, and certain of Sonim’s current and

25 former officers and directors.

26          2.     Sonim provides ultra-rugged mobile phones and accessories designed for

27 workers physically engaged in their work environments, “often in mission-critical roles.” See

28 Sonim, About Sonim Technologies, https://www.sonimtech.com/corporate/ (last visited Feb. 24,


                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 8 of 33



 1 2020). Sonim sells its mobile phones and accessories through three of the four largest wireless

 2 carriers in the United States—AT&T Inc. (“AT&T”), Sprint Corporation (“Sprint”), and

 3 Verizon Communications Inc. (“Verizon”)—and the three largest wireless carriers in Canada—

 4 BCE Inc., Rogers Wireless Inc., and Telus Mobility. Sonim refers to these carriers and other

 5 distributors as its “channel partners.”

 6          3.     Sonim’s main phone offerings include the following devices: (1) the Sonim XP8

 7 (“XP8”); (2) the Sonim XP5s (“XP5s”); and (3) the Sonim XP3 (“XP3”). Sonim touts that

 8 these phones have access to FirstNet, “the country’s first and only communications platform

 9 dedicated to public safety.” The XP8 and XP5s were launched in March 2018, and the XP3 was

10 launched in April 2019.

11          4.     Seeking access to the public capital markets, on February 14, 2019, Sonim filed a

12 draft registration statement with the SEC. See Sonim, Draft Registration Statement, available

13 at https://www.sec.gov/Archives/edgar/data/1178697/000095012319002285/filename1.htm

14 (filed Feb. 14, 2019). On April 15, 2019, Sonim filed a registration statement on Form S-1 with

15 the SEC. Sonim, Form S-1 Registration Statement (Apr. 15, 2019). Then, on April 29, 2019,

16 Sonim filed Amendment No. 1 To Form S-1 with the SEC, registering 4,107,143 shares at a

17 proposed maximum offering price of $15.00 per share. See Sonim, Form S-1/A (Apr. 29,

18 2019). On May 9, 2019, Sonim filed the final amendment to the registration statement with the

19 SEC. See Sonim, Form S-1/A (May 9, 2019). On that same day, the SEC declared the

20 registration statement effective and Sonim conducted its IPO. On May 13, 2019, Sonim filed

21 the final prospectus for the IPO pursuant to 17 C.F.R. § 240.424(b)(4) (the “Prospectus”),

22 which forms part of the registration statement (the Prospectus and registration statement—as

23 amended from time to time—are collectively referred to herein as the “Registration

24 Statement”).

25          5.     As a result of the IPO, Sonim issued and sold 4,107,143 shares of Sonim stock at

26 $11 per share—3,571,429 on the date of the IPO and an additional 535,714 shares through the

27 underwriters’ exercise of their right to purchase shares to cover over-allotments—raising $37.5

28 million in aggregate net proceeds, after excluding $3.1 million in discounts and commissions

                                                   2
                                                                   AMENDED CLASS ACTION COMPLAINT
                                                                            Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 9 of 33



 1 paid to the Underwriter Defendants.

 2          6.      Unbeknownst to investors, Sonim’s Registration Statement misrepresented and

 3 omitted material facts concerning the functionality of Sonim’s phone offerings and the impact

 4 of the limited functionality on Sonim’s sales.

 5          7.      First, the Registration Statement failed to disclose that the XP8 contained a

 6 design defect. That is, customers were experiencing network connectivity issues as a result of

 7 Sonim’s decision to effectively act as a “beta customer”—i.e., a purchaser involved in beta or

 8 trial testing of a product, see LEXICO, beta customer,

 9 https://www.lexico.com/en/definition/beta_customer (last visited Feb. 24, 2020)—to

10 Qualcomm, Inc. (“Qualcomm”) by becoming the first company to launch a phone in North

11 America with Qualcomm’s Snapdragon 630 OctaCore @ 2.2GHz 64 bit chipset

12 (“Snapdragon”) as a component (the “XP8 Chipset Defect”). Sonim, Sonim Technologies Inc

13 To Discuss Business Update and Fiscal 2019 Financial Guidance Call, at 7 (Sept. 10, 2019)

14 (transcript available at FD (Fair Disclosure) Wire). Generally, “[m]obile phones run on so-

15 called embedded chipsets, which are designed to perform one or a few dedicated functions,

16 often with real-time computing constraints . . . [and are] part of the complete device including

17 hardware and mechanical parts.” GSMArena, Chipset Definition,

18 https://www.gsmarena.com/glossary.php3?term=chipset (last visited Feb. 24, 2020). Prior to

19 the IPO, XP8 customers were lodging complaints with their cell phone carriers about

20 connection issues with their XP8 phones, including complaints of the phones dropping calls and

21 describing the phone as “not ready for release” and a “waste of money.” Had Sonim adequately

22 tested the XP8, it would not have needed to “take a gamble” as it later admitted and could have

23 resolved these issues before going public.

24          8.      The Registration Statement also failed to disclose that Sonim did not adequately

25 test its phones in “mission critical,” i.e., real-world, environments, and as a result, the XP3 and

26 XP5s were experiencing software defects resulting in noise feedback when connected to

27 accessories (the “XP3/XP5s Software Failure”). Sonim, Sonim Technologies Inc To Discuss

28 Business Update and Fiscal 2019 Financial Guidance Call, at 7 (Sept. 10, 2019) (transcript

                                                     3
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 10 of 33



 1 available at FD (Fair Disclosure) Wire). Sonim’s then-Chief Executive Officer (“CEO”)

 2 Robert Plaschke (“Plaschke”) gave the following example of the issues caused by the

 3 XP3/XP5s Software Failure, “You have a school bus company who has a certain wiring

 4 configuration to the . . . holder where you put the phone in, and that wiring configuration as it

 5 turns out if it’s not . . . not optimized can create[] feedback that can affect the noise

 6 cancellation software on the phone.”

 7          9.      Last, the Registration Statement failed to disclose that the XP8 Chipset Defect

 8 and XP3/XP5s Software Failure were already causing Sonim to lose sales momentum at the

 9 time of the IPO, as Plaschke eventually admitted that Sonim was experiencing lost sales

10 momentum as early as the second quarter of 2019 which was before Sonim’s IPO. Sonim

11 Technologies Inc To Discuss Business Update and Fiscal 2019 Financial Guidance Call, at 2

12 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure) Wire)

13          10.     As of the filing of the first-filed action on October 7, 2019, Malhotra v. Sonim

14 Technologies, Inc., et al., No. 3:19-cv-06416-MMC, ECF No. 1, Sonim’s stock price closed at

15 $3.15 per share on that day—well below the $11 per share IPO price.

16   II.    JURISDICTION AND VENUE

17          11.     This action arises under and pursuant to Sections 11 and 15 of the Securities Act

18 (15 U.S.C. §§ 77k and 77o).

19          12.     This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1331, and

20 Section 22 of the Securities Act (15 U.S.C. § 77v).

21          13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 22

22 of the Securities Act (15 U.S.C. § 77v). Sonim maintains its principal place of business in this

23 District. Certain of the acts and conduct complained of herein, including dissemination of

24 materially false and misleading Registration Statement to the investing public, occurred in this

25 District.

26          14.     In connection with the acts alleged in this Complaint, Defendants, directly or

27 indirectly, used the means and instrumentalities of interstate commerce, including, but not

28 limited to, the mails, interstate telephone communications, and the facilities of the national

                                                     4
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 11 of 33



 1 securities markets.

 2   III.   THE PARTIES

 3          A.     Plaintiff

 4          15.    As evidenced in his certification, see ECF No. 16-3, Plaintiff David Sterrett

 5 purchased Sonim stock pursuant and/or traceable to the Registration Statement and was

 6 damaged thereby.

 7          B.     Defendants

 8                 1.     Sonim Technologies, Inc.

 9          16.    Sonim is a Delaware corporation with its principal executive offices located at

10 1875 South Grand Street, Suite 750, San Mateo, California, and was founded in or around

11 August 5, 1999. Sonim’s common stock trades on the Nasdaq Global Market under the ticker

12 symbol “SONM.”

13                 2.     Individual Defendants

14          17.    Robert Plaschke (“Plaschke”) was Sonim’s Chief Executive Officer (“CEO”) at

15 the time of the IPO and until his resignation on October 29, 2019. Plaschke signed the

16 Registration Statement, and directly participated in and controlled the management of the

17 Company, including the decision for Sonim to go public and the publication of the Registration

18 Statement.

19          18.    James Walker (“Walker”) was Sonim’s Chief Financial Officer (“CFO”) until

20 his resignation on September 10, 2019. Walker signed the Registration Statement, and directly

21 participated in and controlled the management of the Company, including the decision for

22 Sonim to go public and the publication of the Registration Statement.

23          19.    Maurice Hochschild (“Hochschild”) was at all relevant times a Sonim director

24 and Chairman of the Company’s board of directors. Hochschild signed the Registration

25 Statement, and directly participated in and controlled the management of the Company,

26 including the decision for Sonim to go public and the publication of the Registration Statement.

27          20.    Alan Howe (“Howe”) was at all relevant times a Sonim director. Howe signed

28 the Registration Statement, and directly participated in and controlled the management of the

                                                    5
                                                                     AMENDED CLASS ACTION COMPLAINT
                                                                              Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 12 of 33



 1 Company, including the decision for Sonim to go public and the publication of the Registration

 2 Statement.

 3          21.    Kenny Young (“Young”) was at all relevant times a Sonim director. Young

 4 signed the Registration Statement, and directly participated in and controlled the management

 5 of the Company, including the decision for Sonim to go public and the publication of the

 6 Registration Statement.

 7          22.    Susan G. Swenson (“Swenson”) was at all relevant times a Sonim director.

 8 Swenson signed the Registration Statement, and directly participated in and controlled the

 9 management of the Company, including the decision for Sonim to go public and the publication

10 of the Registration Statement.

11          23.    John Kneuer (“Kneuer”) was at all relevant times a Sonim director. Kneuer

12 signed the Registration Statement, and directly participated in and controlled the management

13 of the Company, including the decision for Sonim to go public and the publication of the

14 Registration Statement.

15          24.    Jeffrey D. Johnson (“Johnson”) was at all relevant times a Sonim director.

16 Johnson signed the Registration Statement, and directly participated in and controlled the

17 management of the Company, including the decision for Sonim to go public and the publication

18 of the Registration Statement.

19          25.    The defendants listed in this subsection are collectively referred to herein as the

20 “Individual Defendants.”

21                 3.      Underwriter Defendants

22          26.    Oppenheimer & Co. Inc. (“Oppenheimer”) acted as an underwriter of Sonim’s

23 IPO. Oppenheimer is headquartered at 85 Broad Street, New York, NY 10004.

24          27.    Lake Street Capital Markets, LLC (“Lake Street”) acted as an underwriter of

25 Sonim’s IPO. Lake Street is headquartered at 920 Second Avenue South, Suite 700,

26 Minneapolis, MN 55402.

27          28.    National Securities Corporation (“NSC”) acted as an underwriter of Sonim’s

28 IPO. NSC is headquartered at 200 Vesey Street, 25th Floor, New York, NY 10281.

                                                     6
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 13 of 33



 1          29.     The defendants listed in this subsection are collectively referred to herein as the

 2 “Underwriter Defendants.”

 3          30.     The Underwriter Defendants are investment banking houses which specialize in,

 4 inter alia, underwriting IPOs of securities. They served as the underwriters of the IPO and

 5 shared more than $3.1 million in fees collectively. The Underwriter Defendants determined

 6 that, in return for their share of the IPO proceeds, they were willing to offer and sell Sonim

 7 stock and solicit Sonim investors in the IPO.

 8          31.     Representatives of the Underwriter Defendants also assisted Sonim and the

 9 Individual Defendants in planning the IPO, and purportedly conducted an adequate and

10 reasonable investigation into the business and operations of Sonim, an undertaking known as a

11 “due diligence” investigation. The due diligence investigation was required of the Underwriter

12 Defendants in order to engage in the IPO. During the course of their “due diligence,” the

13 Underwriter Defendants had continual access to confidential corporate information concerning

14 Sonim’s operations and financial prospects.

15          32.     The Underwriter Defendants caused the Registration Statement to be filed with

16 the SEC and declared effective in connection with the offers and sales of securities registered

17 thereby, including those to Plaintiff and the other members of the Class.

18 IV.      SUBSTANTIVE ALLEGATIONS

19          A.      Background Of Sonim And Its Mobile Phone Products

20          33.     Sonim describes itself as a “leading U.S. provider of ultra-rugged mobility

21 solutions designed specifically for task workers physically engaged in their work environments,

22 often in mission-critical roles.” Sonim, About Sonim Technologies,

23 https://www.sonimtech.com/corporate/ (last visited Feb. 24, 2020). Specifically, Sonim

24 specializes “in workforce-critical communication and connectivity tools for industrial

25 enterprises and public sector agencies including end customers in construction, energy and

26 utility, hospitality, logistics, manufacturing, public safety and transportation.” Id. Sonim offers

27 the following three categories of products: (1) ultra-rugged mobile devices, (2) industrial-grade

28 accessories and (3) cloud-based software and application services. Id.

                                                      7
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 14 of 33



 1          34.     At the time of Sonim’s IPO, Sonim marketed the following three mobile devices:

 2 (1) the XP8; (2) the XP5s; and (3) the XP3. Id. The Company asserted that the XP8 and XP5s

 3 were the primary drivers of Sonim’s revenue for the years ending December 31, 2017 and

 4 December 31, 2018. See Registration Statement at 59. The XP3 was Sonim’s latest feature

 5 phone at the time of the IPO. See Registration Statement at 53.

 6          35.     The XP8 launched in March 2018, with Sonim touting that it (along with the

 7 XP5s) was available to first responders on FirstNet, the country’s first and only communications

 8 platform dedicated to public safety. See Press Release, Sonim Announces Two New Ultra-

 9 Rugged Devices Coming To FirstNet (Mar. 1, 2018). FirstNet, built with AT&T, “is the first

10 communications platform to announce support for [the XP8 and XP5s][.]” Id. Sonim claimed

11 that “[f]irst responder subscribers can use the XP8 or XP5s to unleash the full power of

12 FirstNet, accessing critical capabilities like First Priority™. This includes both priority and

13 preemption, giving first responders a reliable, highly secure and always-on connection to the

14 information they need. Plus, both the XP8 and XP5s are integrated with the AT&T Enhanced

15 Push-to-Talk (EPTT) platform for FirstNet.” Id.

16          36.     The XP8 (depicted below) is an Android-based LTE smartphone with a five-inch

17 durable, glove-friendly display, an ultra-rugged exterior, and physical programmable buttons

18 (including a large Push-To-Talk button). See Sonimtech.com, Meet Sonim XP8, Specifications,

19 https://www.sonimtech.com/xp8/#tab-b499109d342d8bf0698 (last visited Feb. 24, 2020).

20 Sonim markets the XP8 to “those who serve” and for “missions that demand much more than

21

22

23

24

25

26

27

28

                                                     8
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 15 of 33



 1 voice communication.”

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         37.     At its launch, the XP8 was equipped with Qualcomm’s Snapdragon chipset. See

17 Sonimtech.com, Meet Sonim XP8, Specifications, https://www.sonimtech.com/xp8/#tab-

18 b499109d342d8bf0698 (last visited Feb. 24, 2020). Unbeknownst to investors, by choosing to

19 be the first to launch the Snapdragon chipset in North America, the Company assumed the risk

20 of network-related issues and exposed XP8 customers to network-connectivity issues as a result

21 of the XP8 Chipset Defect, which was “inherent in [the XP8’s] design[,]” see Cobos v. Ray-

22 GoWagner, Inc., 15 F.3d 1083 (9th Cir. 1994), and which Sonim failed to adequately test for.

23         38.     The XP5s (depicted below) also launched in March 2018 to first responders and

24 was made available on FirstNet. See Press Release, Sonim Announces Two New Ultra-Rugged

25 Devices Coming To FirstNet (Mar. 1, 2018). The XP5s is a purpose-built LTE feature phone

26 designed for task workers and comes equipped with a 2.64-inch non-touch display, dual front-

27 facing loudspeakers, and a large Push-To-Talk button. The XP5s is also marketed to “meet the

28 needs of those who serve[,]” and is purportedly “built to survive the most extreme environments

                                                  9
                                                                  AMENDED CLASS ACTION COMPLAINT
                                                                           Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 16 of 33



 1 on earth[.]” Sonimtech.com, Introducing the Sonim XP5s,

 2 https://www.sonimtech.com/products/devices/xp5s/ (last visited Feb. 24, 2020).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         39.    In April 2019, shortly before the IPO, Sonim launched the XP3(depicted below).
17 The XP3 is an LTE feature phone in a clamshell (or flip phone) form. The XP3 is marketed to

18 those “[i]n extreme working environments[.]” Sonimtech.com, Introducing Sonim XP3,

19 https://www.sonimtech.com/products/devices/xp3/ (last visited Feb. 24, 2020).

20

21

22

23

24

25

26

27

28

                                                 10
                                                                  AMENDED CLASS ACTION COMPLAINT
                                                                           Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 17 of 33



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          40.    Unbeknownst to investors, Sonim did not test the XP5s and XP3 in “mission
15 critical” environments, and as a result the XP5s and XP3 were subject to the XP3/XP5s

16 Software Failure resulting in audio feedback problems when the phones were connected to

17 accessories. Sonim, Sonim Technologies Inc To Discuss Business Update and Fiscal 2019

18 Financial Guidance Call, at 7 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure)

19 Wire).

20          B.     Sonim Customers Complain Of Connectivity Issues
21          41.    As Sonim later revealed after its IPO, by electing to be an early adopter of the
22 Snapdragon chipset, the Company exposed XP8 customers to “network-related issues.” Sonim,

23 Sonim Technologies Inc To Discuss Business Update and Fiscal 2019 Financial Guidance Call,

24 at 7 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure) Wire). Indeed, prior to the

25 IPO, XP8 users were already lodging a litany of complaints about their XP8 phones.

26          42.    For example, on AT&T’s customer review website, one customer complained
27 that the XP8 “randomly drops calls[.]” Another complained that the “phone would constantly

28 put [itself] into airplane mode or disable cellular data and you wouldn’t have service.” And

                                                    11
                                                                     AMENDED CLASS ACTION COMPLAINT
                                                                              Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 18 of 33



 1 yet another customer complained, “This phone was not ready for release. . . . [The phone]

 2 turn[s] off cellular dat[a], and more. I wish I never bought this phone.” AT&T’s and

 3 Sprint’s customers also raised the following complaints:

 4                   “I’ve had it for a couple of weeks now and am seriously regretting this purchase.

 5                    No wifi calling, terrible camera, picture/video messages won’t open, there is a

 6                    delay in the keyboard. . . . Waste of money.”

 7                   “Nobody should ever buy this phone! It is the most utter piece of garbage ever.

 8                    I have had it since November 2019 and it is always freezing up on me and the

 9                    camera sucks.”

10                   “Constantly dropping calls, shutting down, very difficult to maneuver from

11                    on[e] thing to the next. It came with VERY little instructions and we hate it.”

12                   “Talk/Text does not function over internet in some cases.”

13                   “My husband just got a Sonim XP8. He doesn’t like it. It has dropped calls 3

14                    out of 5 times, phone constantly shuts down when on an app, doesn’t have great

15                    reception. He does not want it. How can I go about turning this phone in and

16                    obtaining another brand?”

17          C.        Sonim’s IPO

18          43.       On February 14, 2019, Sonim filed a draft registration statement with the SEC.

19 See Sonim, Draft Registration Statement, available at

20 https://www.sec.gov/Archives/edgar/data/1178697/000095012319002285/filename1.htm (filed

21 Feb. 14, 2019). On April 15, 2019, Sonim filed a registration statement on Form S-1 with the

22 SEC. Sonim, Form S-1 Registration Statement (Apr. 15, 2019). Then, on April 29, 2019,

23 Sonim filed Amendment No. 1 to the registration statement on Form S-1/A with the SEC,

24 registering 4,107,143 shares at a proposed maximum offering price of $15.00 per share. See

25 Sonim, Form S-1/A (Apr. 29, 2019). On May 9, 2019, Sonim filed the final amendment to the

26 registration statement on Form S-1/A with the SEC. See Sonim, Form S-1/A (May 9, 2019).

27 On that same day, the SEC declared the registration statement effective. Additionally, on that

28 same day, Sonim announced the pricing of its initial public offering, issuing 3,571,429 shares of

                                                      12
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 19 of 33



 1 common stock at a price to the public of $11.00 per share, as well as a 30-day option granted to

 2 underwriters to purchase up to 535,714 additional shares of common stock to cover over-

 3 allotments, and Sonim’s IPO began. See Press Release, Sonim Technologies Announces Pricing

 4 of Initial Public Offering (May 9, 2019).

 5          44.     On May 10, 2019, Sonim’s stock began publicly trading on the Nasdaq Global

 6 Market under the ticker symbol “SONM.” See id.

 7          45.     On May 13, 2019, Sonim filed the Final Prospectus for the IPO, which forms

 8 part of the Registration Statement, and sold 3,571,429 shares of Sonim common stock to the

 9 investing public at $11 per share for net proceeds of approximately $36.5 million, after

10 excluding $2.75 million in discounts and commissions paid to the Underwriter Defendants.

11          46.     On May 22, 2019, Sonim sold an additional 505,714 registered Sonim shares and

12 Plaschke sold an additional 30,000 registered Sonim shares at $11.00 per share pursuant to the

13 exercise of the underwriters’ option to purchase additional shares in the IPO. See Press Release,

14 Sonim Technologies Announces Exercise and Closing of Over-Allotment Option of Initial

15 Public Offering (May 22, 2019). Thus, as a result of the IPO, Sonim raised approximately

16 $37.5 million in aggregate net proceeds from the IPO, after excluding $3.1 million in discounts

17 and commissions paid to the Underwriter Defendants. Id.

18          D.      False And/Or Misleading Statements In The Registration Statement

19          47.     In their capacities as signers of the Registration Statement and/or an issuer,

20 statutory seller, offeror, control persons and/or underwriter of the shares sold pursuant to the

21 Registration Statement, each of the Defendants are liable for the misstatements and omissions

22 alleged herein pursuant to §§11 and 15 of the Securities Act. With respect to statements flagged

23 as false and/or misleading in this Complaint, the statements being challenged as false and/or

24 misleading are those statements that are bolded, italicized, underlined, or otherwise highlighted

25 for emphasis in this section of the Complaint.

26          48.     The first page of the Registration Statement stated, in relevant part:

27          We are a leading U.S. provider of ultra-rugged mobile phones and accessories
            designed specifically for task workers physically engaged in their work
28          environments, often in mission-critical roles. We currently sell our ruggedized
            mobile phones and accessories to three of the four largest wireless carriers in the
                                                    13
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 20 of 33



            United States—AT&T, Sprint and Verizon—as well as the three largest wireless
 1          carriers in Canada—Bell, Rogers and Telus Mobility. Our phones and
            accessories connect workers with voice, data and workflow applications in two
 2          end markets: industrial enterprise and public sector.
 3          Task workers in these end markets have historically been limited to pen and paper
            and single-purpose electronic devices, such as barcode scanners, location-tracking
 4          devices and sensors, to accomplish specific daily tasks. These single-purpose
            devices have historically run on proprietary networks, such as land mobile radio,
 5          or LMR, networks, which enable push-to-talk, or PTT, services for voice
            communications. We provide Android-based devices that consolidate and
 6          integrate multiple functions into a single ruggedized solution running on
            commercial wireless networks at a total cost of ownership that we believe is
 7          significantly lower than comparable offerings with improved productivity and
            safety of task workers.
 8

 9          49.    The foregoing statements in ¶48 above regarding the capabilities of Sonim’s

10 phones were materially false and/or misleading when made because they failed to disclose to

11 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

12 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

13 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

14 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

15 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

16 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

17 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

18 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

19 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

20          50.    The second page of the Registration Statement stated, in relevant part:

21          Communication, productivity and safety among task workers has always been a
            central requirement in business-critical and mission-critical environments.
22          Organizations with remote and disparate workers—from police and firefighters to
            construction, oil rig and manufacturing workers—need an extremely durable
23          solution that provides reliable and secure voice, data and workflow applications.
24          Ruggedized mobile phones are well-suited for industrial enterprise and other
            critical infrastructure applications due to their durability and functionality in a
25          range of environments. Equipping workers with smarter mobile phones also
            enables more efficient communication with and between field employees, and
26          enhances the information that decision-makers use to deploy resources within
            their organizations.
27
            Industrial Enterprise Market Opportunity
28
            We estimate that in the United States and Canada in 2018, there were 37.6 million
                                                    14
                                                                        AMENDED CLASS ACTION COMPLAINT
                                                                                 Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 21 of 33



            task workers across verticals in our industrial enterprise end markets who could
 1          benefit from our solutions, including construction, energy and utility, facilities
            management, manufacturing and transportation and logistics. The extreme
 2          durability and enhanced voice and text communication capabilities of our
            devices enable these workers to be stationed in remote and hazardous
 3          environments, while remaining connected to their central command center at
            all times.
 4

 5          51.    The foregoing statements in ¶50 above regarding the capabilities of Sonim’s

 6 phones were materially false and/or misleading when made because they failed to disclose to

 7 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

 8 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

 9 resulted in the XP8 Chipset Defect, ¶37, 67; (3) Sonim did not adequately test the XP8 to detect

10 and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

11 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

12 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

13 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

14 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

15 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

16          52.    The Management Discussion and Analysis (MD&A) portion of the Registration

17 Statement stated, in relevant part, “Our phones and accessories connect workers with voice,

18 data and workflow applications in two end-markets: industrial enterprise and public sector.”

19          53.    The foregoing statement in ¶52 above regarding the capabilities of Sonim’s

20 phones was materially false and/or misleading when made because it failed to disclose to

21 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

22 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

23 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

24 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

25 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

26 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

27 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

28 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

                                                    15
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 22 of 33



 1 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

 2          54.    The Registration Statement also stated, in relevant part:

 3          Our mobile phones. . . use[] noise cancellation technology for loud background
            noise environments.
 4
                                                   ***
 5
            Enhanced functionality through software and hardware configurations. Our
 6          solutions allow end customers and task workers to customize our mobile phones
            using Android-based applications and vertical-specific accessories to address their
 7          varying needs. Enterprises and agencies can leverage the millions of applications
            available on the Google Play Store, our dozens of device-specific APIs, and our
 8          industrial accessories to create a purpose-built solution to meet the specific use
            cases of their task workers. For example, school bus operators can combine our
 9          ruggedized phones, an industrial car kit, a PTT application that leverages our
            APIs and a location-tracking application to ensure that they have a solution
10          that enables constant communication with dispatchers that is compliant with
            the U.S. Department of Transportation’s hands-free driving regulations and
11          that can also automatically alert parents of route delays. The ability for
            enterprises and agencies to customize their solutions allows their task workers to
12          use a single device for tasks that would previously require multiple and often
            more costly devices.
13
                                                   ***
14
            In addition, our devices provide a wide range of connectivity options for our
15          end customers (including LTE, 3G, GSM, WiFi, NFC, location tracking and
            Bluetooth for certain of our devices), and our XP5s and XP8 phones support a
16          wide range of global frequencies allowing them to be used almost anywhere in
            the world where there is cellular coverage.
17

18          55.    The foregoing statements in ¶54 above regarding the capabilities of Sonim’s
19 phones were materially false and/or misleading when made because they failed to disclose to

20 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

21 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

22 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

23 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

24 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

25 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

26 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

27 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

28 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

                                                   16
                                                                     AMENDED CLASS ACTION COMPLAINT
                                                                              Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 23 of 33



 1          56.     When describing the risks affecting Sonim’s business, the Registration Statement

 2 stated, “Defects in our products could reduce demand for our products and result in a loss of

 3 sales, delay in market acceptance and injury to our reputation, which would adversely impact

 4 our business.”

 5          57.     The foregoing statement in ¶56 above regarding the capabilities of Sonim’s

 6 phones was materially false and/or misleading when made because it failed to disclose to

 7 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

 8 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

 9 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

10 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

11 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

12 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

13 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

14 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

15 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

16          58.     The Risk Factors portion of the Registration Statement also stated, in relevant

17 part:

18          Complex software, components and assemblies used in our products may
            contain undetected defects that are subsequently discovered at any point in the
19          life of the product. For example, in 2018, we recalled one batch of our XP8
            devices from two wireless carriers due to manufacturing defects. Defects in our
20          products may result in a loss of sales, delay in market acceptance and injury to
            our reputation and increased warranty costs.
21
            Additionally, our software may contain undetected errors, defects or bugs.
22          Although we have not suffered significant harm from any errors, defects or
            bugs to date, we may discover significant errors, defects, or bugs in the future
23          that we may not be able to correct or correct in a timely manner. It is possible
            that errors, defects or bugs will be found in our existing or future software
24          products and related services with the potential for delays in, or loss of market
            acceptance of, our products and services, diversion of our resources, injury to our
25          reputation, increased service and warranty expenses, and payment of damages.
26
            59.     The foregoing statements in ¶58 above regarding the capabilities of Sonim’s
27
     phones were materially false and/or misleading when made because they failed to disclose to
28
     investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the
                                                    17
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 24 of 33



 1 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

 2 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

 3 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

 4 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

 5 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

 6 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

 7 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

 8 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

 9          60.    As well, the Risk Factors portion of the Registration Statement stated, in relevant

10 part, “When the product is close to being a functioning model, we commence internal quality

11 assurance processes and field testing, which may include third-party lab testing, in-market

12 field testing and interoperability testing.”

13          61.    The foregoing statement in ¶60 above regarding the capabilities of Sonim’s

14 phones was materially false and/or misleading when made because it failed to disclose to

15 investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the

16 XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset

17 resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to

18 detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of

19 connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect

20 was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test

21 the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the

22 XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure

23 was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.

24          62.    The Risk Factors portion of the Registration Statement also stated, in relevant

25 part:

26          Our sales arrangements also generally include technical performance
            standards for our mobile phones and accessories sold, which vary by channel
27          partner. If a technical issue with any of our covered products exceeds certain
            preset failure thresholds for the relevant performance standard or standards,
28          the channel partner typically has the right to cease selling the product, cancel
            open purchase orders and levy certain monetary penalties. If our products
                                                    18
                                                                     AMENDED CLASS ACTION COMPLAINT
                                                                              Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 25 of 33



             suffer technical issues or failures following sales to our channel partners, we
1            may be subject to significant monetary penalties and our channel partners may
             cease making purchase orders, which would significantly harm our business
2            and results of operations.
3
             63.     The foregoing statements in ¶62 above regarding the capabilities of Sonim’s
4
     phones were materially false and/or misleading when made because they failed to disclose to
5
     investors that: (1) Sonim’s phones were defective due to the XP8 Chipset Defect and the
6
     XP3/XP5s Software Failure, ¶¶37, 40, 67, 68; (2) the early adoption of the Snapdragon chipset
7
     resulted in the XP8 Chipset Defect, ¶¶37, 67; (3) Sonim did not adequately test the XP8 to
8
     detect and resolve the XP8 Chipset Defect, ¶¶37, 67; (4) XP8 customers were complaining of
9
     connectivity issues as a result of the XP8 Chipset Defect, ¶¶41-42; (5) the XP8 Chipset defect
10
     was negatively impacting Sonim’s sales of the XP8, ¶¶66-67; (6) Sonim did not adequately test
11
     the XP3 and XP5s in “mission-critical” environments, ¶¶40, 68; (7) Sonim had not resolved the
12
     XP3/XP5s Software Failures before the IPO, ¶¶66, 68; and (8) the XP3/XP5s Software Failure
13
     was negatively impacting sales of the XP3 and XP5s, ¶¶66, 68.
14
             64.     Defendants further violated their independent, affirmative duty to adequately
15
     “provide under the caption ‘Risk Factors’ a discussion of the most significant factors that make
16
     the offering speculative or risky.” 17 C.F.R. § 229.503(c). In contravention to Item 503 of SEC
17
     Registration S-K, 17 C.F.R. § 229.503(c), Defendants failed to disclose the risks to Sonim’s
18
     sales of its phones as a result of the XP8 Chipset Defect and the XP3/XP5s Software Failure.
19
             E.      Sonim Reveals XP8 Chipset Defect And XP3/XP5s Software Failure
20
             65.     On September 10, 2019, pre-market open, Sonim issued a press release titled,
21
     “Sonim Technologies Provides Corporate Update,” wherein it announced that the Company was
22
     updating its financial guidance for the fiscal year ending December 31, 2019 and that CFO
23
     Walker was resigning. With respect to the XP8 and “feature phones,” i.e., the XP5s and XP3,
24
     the press release stated in relevant part:
25
             [T]he company has experienced technical challenges related to its XP8
26           smartphone and other general non-systemic, accessory-related issues in its
             feature phones, which cumulatively resulted in lost sales momentum. These
27           challenges have diverted resources away from launching smaller Tier 2 carrier
             customers and, as such, delayed the launch of Sonim devices to their customer
28           base. The company believes that these issues are being remediated, and Sonim
             expects the bulk of the Tier 2 carriers to launch Sonim products in the latter part
                                                       19
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 26 of 33



            of 2019.
 1

 2 Press Release, Sonim Technologies Provides Corporate Update (Sept. 10, 2019). As well,

 3 Sonim reduced its guidance for the year ending December 31, 2019 from an “increase between

 4 25% and 30% compared to $135.7 million reported in fiscal 2018,” Sonim, Sonim Technologies

 5 Reports Second Quarter and Six Month 2019 Financial Results (July 24, 2019), to “flat or

 6 slightly below 2018’s net revenue of $135.7 million[.]” Press Release, Sonim Technologies

 7 Provides Corporate Update (Sept. 10, 2019).

 8          66.    On that same day, Sonim held a conference call with investors to discuss
 9 Sonim’s updated guidance and the Company’s corporate update issued that day. During the

10 conference call, Plaschke revealed that the XP8 Chipset Defect and XP3/XP5s Software Failure

11 had resulted in “lost sales momentum in the second and third quarter,” which are the periods

12 covering April 2019 through the end of September 2019. Sonim, Sonim Technologies Inc To

13 Discuss Business Update and Fiscal 2019 Financial Guidance Call, at 2 (Sept. 10, 2019)

14 (transcript available at FD (Fair Disclosure) Wire). The second quarter began on April 1, 2019,

15 before the IPO. See Sonim, Quarterly Report on Form 10-Q, at 2 (Aug. 13, 2019). Thus, at the

16 time of the IPO, and unbeknownst to investors at the time, Sonim was already experiencing

17 lost sales momentum as a result of the XP8 Chipset Defect and XP5s/XP3 Software Issues.

18          67.    With respect to the XP8 Chipset Defect, Plaschke stated, in relevant part:

19          The carrier subsidies and sales plan deviated from our expectations and there were
            significant changes in the rollout of these efforts and as a result, resulted in a
20          reduction of our expected net revenues for the second half of this year.
            Additionally, we did experience some software challenges related to our XP8
21          smartphone and some other general non-systemic accessory-related issues with
            our feature phones.”
22

23 Sonim, Sonim Technologies Inc To Discuss Business Update and Fiscal 2019 Financial

24 Guidance Call, at 2 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure) Wire).

25 Plaschke further explained that the XP8 Chipset Defect arose out of its decision to be an early

26 adopter of a Qualcomm chipset—the Snapdragon— and Sonim’s choice to act as a “beta

27 customer” for Qualcomm, stating:

28          On the XP8, we picked a chipset that explicitly because it supported band class
            14. It was the first chipset available what’s called a kind of mid-tier that
                                                     20
                                                                    AMENDED CLASS ACTION COMPLAINT
                                                                             Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 27 of 33



            Qualcomm provides that support band class 14, and so we in conjunction working
 1          with AT&T, to get the products out. We picked the first available -- the chipset
            that was most -- earliest available to get band class 14 up and running.
 2
            This chipset that Qualcomm when it releases chipsets, they don't really yet –
 3          don’t really have a -- and again I don’t want to speak for Qualcomm, but the --
            you take a gamble on whether you’re going to be the first chipset in a particular
 4          region of the world. It turns out that the chipset that we launched, we were the
            first to launch it in -- at least from our -- from what we understand, the first to
 5          launch at North America.
 6          And when you do that, you unintentionally take -- you unintentionally become
            the kind of the beta customer for that chipset and then you face a number of
 7          what I’d called network-related issues in terms of how the chipset works with
            the network configurations in the carriers in that particular region and they
 8          differ region to region. So we -- that has -- that has been a unexpected kind of
            drag coefficient for us. A number of corner cases emerged in terms of what
 9          would -- how the phone operate in different parts of the country based off the
            different network configurations. And we have finally I think gotten over the
10          hump in terms of getting that -- those fixes made. Those are software changes
            happily, so that they can be communicated over the air but it’s taken us a number
11          of maintenance releases and a number of -- a lot of work with Qualcomm to kind
            of get there.
12
            It’s not a -- so it’s -- you wouldn’t -- I don't know if you'd called it quality issue,
13          just call it basically a new product introduction issue that we happen to be first.
            Typically, we try to, to your point or your question, we try not to be the first OEM
14          to release a chipset in a particular region. But because of the importance of
            getting band class 14 out, we unintentionally took that risk, so that’s the XP8.
15

16 Sonim, Sonim Technologies Inc To Discuss Business Update and Fiscal 2019 Financial

17 Guidance Call, at 7 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure) Wire).

18          68.    During that conference call, Plaschke also revealed to investors that the XP5s

19 and XP3 were also inadequately field-tested and described the XP3/XP5s Software Failure.

20 Plaschke stated, in relevant part:

21          On the XP5s and the XP3, the phones are used in a number of scenarios that
            are not necessarily easy to test. These are used in mission critical or what we
22          called business critical scenarios where they are -- they are put in combination
            with other accessories and put in unusual situations.
23
            So, I’ll give you an example. You have a school bus company who has a certain
24          wiring configuration to the little, the kind of a holder where you put the phone
            in, and that wiring configuration as it turns out if it's not -- if it's not, I don't
25          know what the right word is, if it's not optimized can created feedback that can
            affect the noise cancellation software on the phone.
26
            These are as you might expect not easy things to debug before you launch and
27          frankly we just -- we kind of have to take on the chin to get these problems
            fixed. The silver lining is that and there’s multiple examples in this context of
28          these what I would call very industrialized use cases, the silver lining is that once
            we figured this stuff out, we become the de facto answer for carriers to solve these
                                                      21
                                                                        AMENDED CLASS ACTION COMPLAINT
                                                                                 Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 28 of 33



            tough industrial use cases where they're not going to put a normal consumer cell
1           phone into that scenario.
2
     Sonim, Sonim Technologies Inc To Discuss Business Update and Fiscal 2019 Financial
3
     Guidance Call, at 7 (Sept. 10, 2019) (transcript available at FD (Fair Disclosure) Wire).
4
            69.     Analysts reacted negatively to Sonim’s revelations. Defendant Oppenheimer
5
     issued an analyst report on the same day of Sonim’s revelations, stating:
6
            We won’t defend the indefensible. What could go wrong for Sonim went wrong.
7           A large new customer lowered sales forecasts, delayed subsidies, and has been
            slower than expected in stocking retail locations. Additionally, the company
8           experienced technical challenges in both the XP8 smartphone and accessory-
            related issues in its feature phones. Finally, working through these issues has
9           slowed down rollouts to smaller carrier customers. Put together, sales momentum
            has slowed and guidance was significantly cut. More importantly, management
10          has lost credibility and the stock has become a show-me stock.
11
            70.     Defendant Lake Street also lowered its price target of Sonim, stating, “[T]he
12
     Company had software issues with some of its devices which diverted resources away from
13
     launching at Tier 2 carriers.” As well, Defendant NSC lowered its price target of Sonim to from
14
     $17 to $9.
15
            71.     On news of these revelations, Sonim’s stock price dropped 46.74%, or $3.30,
16
     from a closing price of $7.06 per share on September 9, 2019 to a closing price of $3.76 per
17
     share on September 10, 2019.
18
            72.     As of the filing of the first-filed action on October 7, 2019, Malhotra v. Sonim
19
     Technologies, Inc., et al., No. 3:19-cv-06416-MMC, ECF No. 1, Sonim’s stock price closed at
20
     $3.15 per share on that day—well below the $11 per share IPO price.
21
     V.     CLASS ACTION ALLEGATIONS
22
            73.     Plaintiff brings this action pursuant to Rules 23(a) and 23(b)(3) of the Federal
23
     Rules of Civil Procedure on behalf of himself and all persons and entities who purchased Sonim
24
     common stock pursuant or traceable to the Registration Statement issued in connection with
25
     Sonim’s IPO, and who were damaged thereby, seeking to pursue remedies under the Securities
26
     Act.
27
            74.     Excluded from the Class are Defendants named herein, members of their
28
     immediate families, any firm, trust, partnership, corporation, officer, director or other individual
                                                     22
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
            Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 29 of 33



 1 or entity in which a Defendant has a controlling interest or which is related to or affiliated with

 2 any Defendants (defined below), and the legal representatives, heirs, successors-in-interest or

 3 assigns of such excluded persons.

 4          75.      The members of the Class are so numerous that joinder of all members is

 5 impracticable. During the relevant time period, Sonim common stock was actively traded on

 6 the NASDAQ Global Select Market. While the exact number of Class members cannot be

 7 determined at this early stage and can only be ascertained through appropriate discovery,

 8 Plaintiff believes that the proposed Class numbers in the thousands. Record owners and other

 9 members of the Class may be identified from records maintained by Sonim or its transfer agent

10 and may be notified of the pendency of this action by mail, using a form of notice similar to that

11 customarily used in securities class actions.

12          76.      Plaintiff’s claims are typical of the claims of the other members of the Class. All

13 members of the Class were similarly affected by Defendants’ allegedly wrongful conduct in

14 violation of the Securities Act as complained of herein.

15          77.      Plaintiff will fairly and adequately protect the interests of the Class and has

16 retained counsel competent and experienced in class action and securities litigation. Plaintiff

17 has no interests that are contrary to or in conflict with those of the Class.

18          78.      Common questions of law and fact exist as to all members of the Class, and

19 predominate over any questions solely affecting individual members of the Class. The

20 questions of law and fact common to the Class include, inter alia:

21                   a)     whether the federal securities laws were violated by Defendants’ acts as

22 alleged herein;

23                   b)     whether the Registration Statement was negligently prepared and

24 contained untrue statements of material fact and/or omitted to state material facts necessary in

25 order to make the statements made, in light of the circumstances under which they were made,

26 not misleading;

27                   c)     whether the Individual Defendants were controlling persons of Sonim;

28 and

                                                      23
                                                                        AMENDED CLASS ACTION COMPLAINT
                                                                                 Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 30 of 33



 1                  d)      whether the members of the Class have sustained damages as a result of

 2 the conduct complained of herein and, if so, the proper measure of damages.

 3          79.     Plaintiff knows of no difficulty that will be encountered in the management of

 4 this action that would preclude its maintenance as a class action.

 5          80.     A class action is superior to all other available methods for the fair and efficient

 6 adjudication of this action because, among other things, joinder of all members of the Class is

 7 impracticable. In addition, since the damages suffered by individual members of the Class may

 8 be relatively small, the expense and burden of individual litigation would make it nearly

 9 impossible for members of the Class to bring individual actions.

10   VI.    CLAIMS FOR RELIEF

11                                            COUNT I
                           For Violations of Section 11 of the Securities Act
12                                     Against All Defendants
13          81.     Plaintiff repeats and realleges each allegation above as if fully set forth herein.

14 This Count does not sound in fraud. Any allegations of fraud or fraudulent conduct and/or

15 motive are specifically excluded. For purposes of asserting this and other claims under the

16 Securities Act, Plaintiff does not allege that the Defendants acted with intentional, reckless, or

17 otherwise fraudulent intent.

18          82.     This Count is asserted against the Defendants for violations of Section 11 of the
19 Securities Act (15 U.S.C. § 77k), on behalf of all Class members who purchased Sonim

20 common stock pursuant to or traceable to the IPO. The Registration Statement contained

21 misrepresentations of material facts and omitted to state material facts required to be stated in

22 order to make the statements contained therein not misleading.

23          83.     Liability under this Count is predicated on the Defendants’ participation in the
24 IPO.

25          84.     As the issuer of the registered securities, Sonim is strictly liable for the
26 misleading statements and omission of material facts described herein.

27          85.     None of the other Defendants made a reasonable investigation or possessed
28 reasonable grounds for the belief that the statements contained in the Registration Statement

                                                      24
                                                                        AMENDED CLASS ACTION COMPLAINT
                                                                                 Case No. 3:19-cv-06416-MMC
             Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 31 of 33



 1 were true or that there was no omission of material facts necessary to make the statements made

 2 therein not misleading.

 3           86.    The Defendants issued, caused to be issued, and participated in the issuance of

 4 materially false and misleading statements to the investing public that were contained in the

 5 Registration Statement, and that misrepresented and/or failed to disclose, inter alia, the facts set

 6 forth above.

 7           87.    This action was brought within one year after the discovery of the untruthfulness

 8 of the statements and omissions or after such discovery should have been made by the exercise

 9 of reasonable diligence and within three years after Sonim common stock was offered to the

10 public.

11           88.    Class members who purchased or otherwise acquired Sonim common stock

12 pursuant to traceable to the IPO’s Registration Statement did not know, nor in the exercise of

13 reasonable diligence could they have known, that the Registration Statement contained untrue

14 statements of material fact and omitted to state material facts required to be stated or necessary

15 to make the statements particularized above not misleading when they purchased the registered

16 securities.

17           89.    As a result of the foregoing, Defendants are liable under Section 11 of the

18 Securities Act to the members of the Class who purchased or otherwise acquired Sonim

19 common stock sold pursuant and/or traceable to the Registration Statement.

20                                            COUNT II
                       For Violations of Section 15 of the Securities Act Against
21                                    the Individual Defendants
22           90.    Plaintiff repeats and realleges each allegation above as if fully set forth herein.

23 This Count does not sound in fraud. Any allegations of fraud or fraudulent conduct and/or

24 motive are specifically excluded. For purposes of asserting this and other claims under the

25 Securities Act, Plaintiff does not allege that Defendants acted with intentional, reckless, or

26 otherwise fraudulent intent.

27           91.    This Count is alleged against the Individual Defendants for violations of Section
28 15 of the Securities Act (15 U.S.C. § 77o), on behalf of Plaintiff and the other Class members

                                                     25
                                                                        AMENDED CLASS ACTION COMPLAINT
                                                                                 Case No. 3:19-cv-06416-MMC
             Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 32 of 33



 1 who purchased Sonim common stock sold pursuant to or traceable to the IPO’s Registration

 2 Statement.

 3           92.     As set forth in Count I herein, Sonim is liable pursuant to Section 11 of the

 4 Securities Act. At all relevant times, the Individual Defendants were controlling persons of

 5 Sonim within the meaning of Section 15 of the Securities Act. The Individual Defendants

 6 served as executive officers and/or directors of Sonim prior to and at the time of the IPO as

 7 alleged herein.

 8           93.     Each of the Individual Defendants was a participant in the violations of Section

 9 11 of the Securities Act alleged in Count I above, based on their having signed the Registration

10 Statement and having otherwise participated in the process that allowed the IPO to be executed.

11 The Individual Defendants, by virtue of their managerial and/or board positions with the

12 Company, controlled the Company, as well as the content of the Registration Statement, at the

13 time of the IPO. Each of the Individual Defendants was provided with or had unlimited access

14 to the Registration Statement, and had the ability to prevent its issuance or cause it to be

15 corrected.

16           94.     This action was brought within one year after the discovery of the untruthfulness

17 of the statements and omissions or after such discovery should have been made by the exercise

18 of reasonable diligence and within three years after Sonim common stock was offered to the

19 public.

20           95.     As a result of the foregoing, the Individual Defendants are liable under Section

21 15 of the Securities Act, to the same extent that Sonim is liable under Section 11 of the

22 Securities Act.

23 VII.      PRAYER FOR RELIEF

24           WHEREFORE, Plaintiff on behalf of himself and the Class, prays for relief and

25 judgment including:

26           A.      Determining that Counts I through II of this action are a proper class action under

27 Federal Rules of Civil Procedure 23, certifying Plaintiff as Class representative under Rule 23 of

28 the Federal Rules of Civil Procedure, and certifying Plaintiff’s counsel as Class Counsel;

                                                     26
                                                                       AMENDED CLASS ACTION COMPLAINT
                                                                                Case No. 3:19-cv-06416-MMC
           Case 3:19-cv-06416-MMC Document 55 Filed 02/24/20 Page 33 of 33



 1          B.      Awarding compensatory damages in favor of Plaintiff and the other relevant Class

 2 members against all of the Defendants, jointly and severally, for all damages sustained as a result

 3 of Defendants’ wrongdoing, in an amount to be determined at trial, including pre-judgment and

 4 post-judgment interest, as allowed by law;

 5          C.      Awarding rescissory damages in favor of Plaintiff and the other relevant Class

 6 members where appropriate against all of the Defendants, jointly and severally, for all injuries

 7 sustained as a result of Defendants’ wrongdoing, in an amount to be determined at trial, including

 8 pre-judgment and post-judgment interest, as allowed by law;

 9          D.      Awarding extraordinary, equitable, and/or injunctive relief as permitted by law

10 (including, but not limited to, rescission);

11          E.      Awarding Plaintiff and the Class their costs and expenses incurred in this action,

12 including reasonable counsel fees and expert fees; and

13          96.     Awarding such other and further relief as may be just and proper.

14 VIII.    JURY TRIAL DEMAND

15          Lead Plaintiff hereby demands a trial by jury on all triable claims.

16

17 Dated: February 24, 2020                       FARUQI & FARUQI, LLP

18                                                By: /s/ Richard W. Gonnello
                                                         Richard W. Gonnello
19
                                                  Richard W. Gonnello (admitted pro hac vice)
20                                                Katherine M. Lenahan (admitted pro hac vice)
                                                  Sherief Morsy (admitted pro hac vice)
21                                                685 Third Avenue, 26th Floor
                                                  New York, NY 10017
22                                                Telephone: 212-983-9330
                                                  Facsimile: 212-983-9331
23                                                Email: rgonnello@faruqilaw.com
                                                         klenahan @faruqilaw.com
24                                                       smorsy@faruqilaw.com
25                                                Benjamin Heikali SBN 307466
                                                  10866 Wilshire Boulevard, Suite 1470
26                                                Los Angeles, CA 90024
                                                  Telephone: 424-256-2884
27                                                Facsimile: 424-256-2885
                                                  Email: bheikali@faruqilaw.com
28
                                                  Attorneys for Lead Plaintiff David Sterrett
                                                    27
                                                                      AMENDED CLASS ACTION COMPLAINT
                                                                               Case No. 3:19-cv-06416-MMC
